


116 HR 3255 IH: Telecommunications Opportunities for Workers Engaging in Real Infrastructure Deployment Act of 2019
U.S. House of Representatives
2019-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS1st Session
H. R. 3255
IN THE HOUSE OF REPRESENTATIVES

June 13, 2019
Mr. Walberg (for himself and Ms. Clarke of New York) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Education and Labor, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To amend the Communications Act of 1934 to establish a Telecommunications Workforce Development Advisory Council within the Federal Communications Commission, and for other purposes.
 
 
1.Short titleThis Act may be cited as the Telecommunications Opportunities for Workers Engaging in Real Infrastructure Deployment Act of 2019 or the TOWER Infrastructure Deployment Act.  2.Telecommunications workforce development advisory councilPart I of title III of the Communications Act of 1934 (47 U.S.C. 301 et seq.) is amended by adding at the end the following: 
 
344.Telecommunications workforce development advisory council 
(a)EstablishmentThere is established within the Commission a Telecommunications Workforce Development Advisory Council (referred to in this section as the Advisory Council).  (b)DutiesThe Advisory Council shall advise the Commission on, and develop recommendations with respect to— 
(1)the needs of the workforce in the communications industry to promote the deployment of communications facility installations;  (2)ways to encourage participation in industry-led workforce development programs; and 
(3)ways to improve workforce development in the communications industry.  (c)Members (1)Composition of CouncilThe Advisory Council shall be composed of members appointed under paragraph (2) that shall include at least one member representing, respectively— 
(A)the Telecommunications Industry Registered Apprenticeship Program;  (B)the National Telecommunications and Information Administration; 
(C)a State agency;  (D)a local agency; 
(E)a Tribal agency;  (F)the communications industry; and 
(G)a minority institution (as defined in section 365 of the Higher Education Act of 1965 (20 U.S.C. 1067k)).  (2)Initial appointmentsNot later than 90 days after the date of the enactment of these sections, the Chairman of the Commission shall appoint members to serve on the Advisory Council. 
(3)TermEach member appointed under paragraph (2) shall serve on the Advisory Council until the termination of the Council.  (4)ChairThe Chairman of the Commission shall designate a member of the Advisory Council as Chair. 
(5)VacancyA vacancy in the Advisory Council shall be filled in the manner in which the original appointment was made.  (6)CompensationThe members of the Advisory Council shall serve without compensation. 
(d)ReportNot later than 1 year after the date of the enactment of this section, the Advisory Council shall submit a report on the recommendations under subsection (b) to— (1)the Committee on Energy and Commerce of the House of Representatives; 
(2)the Committee on Commerce, Science, and Transportation of the Senate;  (3)the Committee on Education and Labor of the House of Representatives; and 
(4)the Committee on Health, Education, Labor, and Pensions of the Senate.  (e)Termination of Advisory CouncilNotwithstanding section 14 of the Federal Advisory Committee Act (5 U.S.C. App.), the Advisory Council shall terminate on March 1, 2024. 
(f)Definition of communications facility installationIn this section, the term communications facility installation has the meaning given that term in section 6409(d) of the Middle Class Tax Relief and Job Creation Act of 2012 (47 U.S.C. 1455(d)). .   